Rule 234 of the Rules of Civil Practice provides in part that the appellant must "cause a printed copy of the requisite papers to be filed in the office of the clerk of the appellate division within twenty days after an appeal has been taken" or, if it be necessary to make a case, "within twenty days after the settlement of the case". In the case at bar, the notice of appeal to the Appellate Division from the judgment dismissing the complaint was served by plaintiff on April 30, 1946. On December 30, 1946, eight months later — during which time no papers had been filed as required — the Appellate Division unanimously dismissed the appeal for failure to comply with rule 234. It is from the judgment of dismissal entered upon that order that the present appeal is taken. The rule prescribes a reasonable calendar and practice requirement. In the absence of any constitutional question — and there is no such question here — the appeal from the judgment entered on the unanimous order of the Appellate Division does not lie to this court as a matter of right. Accordingly, we have no alternative but to dismiss plaintiff's appeal. The appeal being dismissed, it follows that the motions made by plaintiff must likewise be dismissed. The appeal should be dismissed, without costs, and the plaintiff's motions dismissed, without costs.
Appeal dismissed. *Page 501